DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on March 21, 2022 were received and fully considered. Claims 1, 3, and 17 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, and 7-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a capnographic system. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...calculate, based on a combination of said initial capnographic measurement and said secondary value, a modified capnographic measurement... to determine a patient status.”

These limitations describe a mental process as the skilled artisan is capable of looking at capnographic measurement data and making a mental assessment thereafter (or using pen and paper).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a breath monitoring device configured to produce a capnographic measurement of a patient; and one or more processors configured to: receive an initial capnographic measurement from a breath monitoring device, at least when said breath monitoring device is attached to a patient; receive a primary value of at least one attribute, other than said initial capnographic measurement, characteristic of said patient; receive, from a database containing at least one set of secondary values assigned to primary values of said at least one attribute, a secondary value corresponding to the primary value of said at least one attribute, wherein the at least one set of secondary values comprises a list of coefficients, each pertaining to a different attribute characteristic of the patient... and present such modified capnographic measurement.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process. 
Furthermore, the additional limitations do not add significantly more to the judicial exception as they are generically recited and ultimately amount to well-known and conventional data gathering steps in capnography. 
Independent claim 17 recites one or more processors with mirrored limitations and is also not patent eligible for substantially similar reasons.
Dependent claim 2 recites additional limitations “a sensor configured to obtain initial capnographic measurement from the patient” that do not integrate the judicial exception into a practical application as they merely pertain to pre-solution activity. See MPEP 2106.05(g).
Dependent claim 3 recites additional limitations “a display configured to display at least one of said initial capnographic measurement and said refined capnographic measurement” that do not integrate the judicial exception into a practical application as they merely pertain to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 4 recites additional limitations “the at least one of said initial capnographic measurement and said refined capnographic measurement is displayed in the form of a chart or a diagram reflecting the patient's CO2 levels and exhaling pattern” that do not integrate the judicial exception into a practical application as they merely pertain to extra-solution activity. See MPEP 2106.05(g).
Dependent claims 5, 7, 8, and 11 recite additional limitations that merely further limit the types of data that is received, which does not integrate the judicial exception into a practical application as they merely pertain to pre-solution activity. See MPEP 2106.05(g).
Dependent claims 9 and 10 recite additional limitations pertaining to the sensor, display, and database, all of which do not integrate the judicial exception into a practical application as this amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claims 12-16 recite additional limitations that merely further limit the abstract idea (recites more particulars of the calculation, input, etc.), which does not integrate the judicial exception into a practical application.
Therefore, claims 1-5 and 7-17 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colman et al. (US PG Pub. No. 2013/0289364 A1) (hereinafter “Colman”) in view of Suto (US PG Pub. No. 2015/0119734 A1).

Colman and Suto were applied in the previous office action.
With respect to claims 1 and 17, Colman teaches a capnographic system (par.0083) comprising: a breath monitoring device configured to produce a capnographic measurement of a patient (par.0083, 0087, 0092-93, 0097-98, 0126, 0128, 0129, 0139, 0143, 0146, 0147); and one or more processors (par.0143 “processing logic... any type of hardware and/or software, such as, for example, a processor”) configured to: receive an initial capnographic measurement from a breath monitoring device (par.0143), at least when said breath monitoring device is attached to a patient (par.0143; capnography device is understood to be attached to a patient; see also Fig.8); receive a primary value of at least one attribute, other than said initial capnographic measurement, characteristic of said patient (additional parameter 176 in Fig. 4A; par.0133 “include various patient specific parameters that may be characteristic of the patient, such as, for example, blood pressure, age, medical condition, sedation, patient awake, patient asleep, and the like”); receive at least one set of secondary values assigned to primary values of said at least one attribute, a secondary value corresponding to the primary value of said at least one attribute (characterization process 172a combines data obtained from input main parameter 170A and additional parameter 176; see Fig. 4A); and calculate, based on a combination of said initial capnographic measurement and said secondary value, a modified capnographic measurement (final output 175 in Fig. 4A is more refined; par.0139 “presented as a capnogram”; see also par.0143) and present such modified capnographic measurement or utilize such modified capnographic measurement to determine a patient status (understood that the final output 175 is utilized to obtain information related to the patient status; par.0006 “status of a patient... various parameters may yield an improved infication of the clinical condition of the patient, in general, and of the ventilatory status of the patient, in particular”)
However, Colman does not teach receive, from a database containing at least one set of secondary values... a secondary value... wherein the at least one set of secondary values comprises a list of coefficients, each pertaining to a different attribute characteristic of the patient.
Suto teaches receive, from a database containing at least one set of secondary values... a secondary value... wherein the at least one set of secondary values comprises a list of coefficients, each pertaining to a different attribute characteristic of the patient (par.0073+ “personal coefficient database... in order to generate a synthesized electrocardiogram of the patient”; par.0083 “In the case where population coefficients are to be obtained, average values of a plurality of conversion coefficients... are obtained... for each sex and each age, and stored in the population coefficient database...”; par.0084 “...a custom-made synthesized electrocardiogram which is effective in diagnosing the heart disease of the patient can be accurately obtained”).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Colman to incorporate a database comprising list of coefficients each pertaining to a different attribute characteristic of a patient (sex, age, etc.) in order to calculate a custom-made synthesized/modified capnographic measurement thereby providing a more robust and accurate measurement/diagnosis, as evidence by Suto. Furthermore, Colman teaches that various characteristics can be utilized (see par.0096 “age, weight, height, sex, and the like”), thereby providing added motivation for PHOSITA to utilize various values “to allow accuracy of the various measurements and calculations” (see Colman, par.0096). Examiner recognizes that Suto pertains to electrocardiogram technology, i.e. not capnography. However, it would still be obvious to PHOSITA to combine Colman and Suto as both inventions pertain to the same field of endeavor, i.e. patient diagnosis that utilize data processing techniques. Examiner also cited additional references at the end of the previous office action as further evidence demonstrating that it is known in medical diagnostics to utilize a medical database that comprises lists of coefficients in order to yield a more robust and accurate patient diagnosis. Please see prior art of record section below for more example teachings.
With respect to claim 2, Colman teaches a sensor configured to obtain the initial capnographic measurement from the patient (par.0087 “monitoring device may include... capnograph”).	With respect to claim 3, Colman teaches a display configured to display at least one of said initial capnographic measurement and said modified capnographic measurement (output 175 in Fig. 4a displays said refined capnographic measurement).
	With respect to claim 4, Colman teaches the at least one of said initial capnographic measurement and said modified capnographic measurement is displayed in the form of a chart or a diagram reflecting the patient's CO2 levels and exhaling pattern (par.0142 “display of the various elements may include any type of display, such as, for example, a numerical value display, a graph display, a chart, a table, a graphical indication display, a colored-index display, and the like”).
	With respect to claim 5, Colman teaches said at least one attribute is chosen from a group comprising at least biological sex, age, weight, height, and medical condition (par.0133 “include various patient specific parameters that may be characteristic of the patient, such as, for example, blood pressure, age, medical condition, sedation, patient awake, patient asleep, and the like”).
	With respect to claim 7, Colman teaches the initial capnographic measurement obtained from the patient is used to expand said database (par.0135 “There may be reinforcement learning to refine the tree structure and parameters”).
	With respect to claim 8, Colman teaches the one or more processors are configured to: receive capnographic measurements from the breath monitoring device, at least when attached to the patient (Fig. 8); receive at least one attribute characteristic of said patient; and access the database and modify, based on the capnographic measurements and the at least one attribute, the set of secondary values stored therein (par.0135 “There may be reinforcement learning to refine the tree structure and parameters”).
With respect to claim 9, Colman teaches the one or more processors, the sensor, and the display, and the capnographic system is remotely connected (par.0146 “connection between the processing logic and the sensor(s) may include... wireless”). Although Colman does not teach receiving remote connection to a database, other embodiments set forth receiving inputs that pass through “a network” (see par.0136).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Colman such that a database/network is connected to the system as this would be a simple substitution, i.e. alternative means of receiving data over a wireless network. Examiner also notes that obtaining medical data via database/network is widely known in the art of medical diagnostics (see for example, Suto). 
With respect to claim 10, Colman does not teach at least the capnographic system and another capnographic system are connected to the database in order to receive data therefrom and/or to provide data thereto. However, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Colman such that a database/network is connected to the system as this would be a simple substitution, i.e. alternative means of receiving data over a wireless network. Examiner also notes that obtaining medical data via database/network is widely known in the art of medical diagnostics.
With respect to claim 11, Colman teaches said one or more processors are configured to: receive another primary value for another attribute characteristic of said patient; receive, from the database, another secondary value corresponding to the another primary value; and calculate the modified capnographic measurement based on the combination of the initial capnographic measurement, the secondary value, and the another secondary value (see Fig. 4A).
	With respect to claim 12, Colman does not teach the recited mathematical formula. However, Examiner argues that this would be obvious to PHOSITA as the formula belongs to the general knowledge of the skilled person.
	With respect to claims 13 and 14, Colman renders obvious said coefficient reflects a variance in patient dead space; said patient dead space comprises both an upper respiratory tract comprising a nasal cavity, a pharynx, and a larynx, and a lower respiratory tract comprising a trachea, a primary bronchi, and lungs of the patient (relates to an option which comes within the scope of the customary practice followed by persons skilled in the art. Furthermore, merely reciting the definition of dead space is not further limiting the claimed invention).
	With respect to claims 15 and 16, Colman renders obvious the system comprises an auxiliary database comprising data regarding a tubing used in conjunction with the breath monitoring device, and representing a volume of the system; wherein the one or more processors are configured to access the data from the auxiliary database and to calculate the modified capnographic measurement based on said initial capnographic measurement, said secondary value, and the data representing the volume of the system (merely refers to daily routine aspect of database use and would therefore be considered by the skilled person without exerting inventive skills).

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. Applicant continues to reiterate that the claimed invention amounts to a practical application/improvement in capnographic systems (alleged improved accuracy). Examiner respectfully disagrees. Again, Applicant’s “improvement” argument is not persuasive since the purported improvement appears to lie within the judicial exception itself (alleged better calculation, i.e. “modified capnographic measurement”). Note: the Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Since the additional limitations do not integrate the identified judicial exception into a practical application and the alleged improvement lies within the judicial exception itself, the 35 USC 101 rejections are maintained. Please see corresponding rejection heading above for more detail.
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues that the cited references do not teach and/or suggest “receive, from a database containing at least one set of secondary values... a secondary value... wherein the at least one set of secondary values comprises a list of coefficients, each pertaining to a different attribute characteristic of the patient” (see remarks, pg. 8). In effort to argue its position, applicant points to various portions of applicant’s specification which shows various other inputs that are received such as height, weight, gender, age, etc. (par.0051, 0013, 0014). This is not persuasive since Colman, the primary reference, also teaches that characteristic patient information (age, weight, height, sex, and the like) is also entered to allow accuracy of the various measurements and calculations (see Colman, par.0096). Therefore, Examiner maintains that the limitation is suggested by the applied references. Applicant goes on to argue that Sato, the secondary reference, teaches population coefficients that are utilized for an electrocardiogram, i.e. not capnograph. While this is true, Examiner argues that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, PHOSITA would have had predictable success modifying Colman to incorporate Suto’s population coefficients for the reasons set forth in the obviousness rejection.
For these reasons, Examiner maintains that Colman in view of Sato teach and/or suggest the currently claimed invention. Please see prior art section above for more detail (with specific regards to underlined portions, which were updated in view of amendment).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791